—————E_L—~e lO
Debtor 1 fr Maan y lox Fj NAMOVe . Vs
First Name Middle Name Last Name

Debtor 2 een MA
(Spouse, if filing) First Name Middle Name Last Name mesg

United States Bankruptcy Court for the District of Maryland

 

 

 

 

 

Form 1340 (12/19)
APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

 

1. Claim Information

For the benefit of the Claimant(s)' named below, application is made for the payment of unclaimed funds on deposit with
the court. | have no knowledge that any other party may be entitled to these funds, and | am not aware of any dispute
regarding these funds.

Note: If there are joint Claimants, complete the fields below for both Claimants.

 

Amount: g 4, IST. 10

 

Claimant's Name: fintnony, Joseph Fnamore Tr.

 

Claimant's Current Mailing | a3 38 Loka View Drive Lustoy, Md AOU $1
Address, Telephone Number, | ULY2- A15- 3311

d Email Address:
and Emai ress wer cass 2. Momail.com

 

Reason Funds Were Not ( how qk of addre SS

Received by Claimant

 

 

2. Applicant Information

Applicant? represents that Claimant is entitled to receive the unclaimed funds because (check the statements that
apply):

vw Applicant is the Claimant and is the Owner of Record? entitled to the unclaimed funds appearing on the records of
the court.

oO Applicant is the Claimant and is entitled to the unclaimed funds by assignment, purchase, merger, acquisition,
succession or by other means.

a Applicant is Claimant's representative (e.g., attorney or unclaimed funds locator).

q Applicant is a representative of the deceased Claimant's estate.

 

3. Supporting Documentation

vy Applicant has read the court's instructions for filing an Application for Unclaimed Funds and is providing the required
supporting documentation, including separate affidavit, with this application.

 

 

4. Notice to United States Attorney

 

 

 

' The Claimant is the party entitled to the unclaimed funds.
> The Applicant is the party filing the application. The Applicant and Claimant may be the same.
> The Owner of Record is the original payee.
 

4. Notice to United States Atforniey! (5/9 Loc 6/

Filed Qo/2/720

Page 2 or2

Applicant has sent a copy of this application and supporting documentation to the United States Attorney,

pursuant to 28 U.S.C. § 2042, at the following address:

U.S. Attorney for the District, of Maryland
36 S. Charles Street, 4"" Floor
Baltimore, MD 21201

 

5. Applicant Declaration

Pursuant to 28 U.S.C. § 1746, | declare under penalty of
perjury under the laws of the United States of America
that the foregoing is true and correct.

Date: 5- (44-2080
ON <Sienrnee- (Zo

Signature ofApplicant

Aotheny Doseph Finamere ir
Printed Nameof Applicant

 

Address: |) OSS Lake View Dr

Lusby , MAD AVEC 57
YHs-4A7S ~35ll

Telephone:

Email: em erica’ $2 Eg mat) Com

§. Co-Applicant Declaration (if applicable)

Pursuant to 28 U.S.C. § 1746, | declare under penalty of
perjury under the laws of the United States of America
that the foregoing is true and correct.

Date:

 

Signature of Co-Applicant (if applicable)

Printed Name of Co-Applicant (if applicable)

Address:

Telephone:

 

Email:

 

 

2

wah liiiyy,

 

sah
oat
we

6. Notarization

STATE OF Many lanl
COUNTY OF Catv

This Application for Unclaimed Funds, dated

May 14,2020 _ was subscribed and sworn to before
me this__j<fday of _AA acy , 2020 __by

 

 

Anthony choseph Fina move, Tr
who signed above and is personally known to me (or
proved to me on the basis of satisfactory evidence) to be
the person whose name is subscribed to the within
instrument. WITNESS my hand and official seal.

Mtl rizy,,

 

124 rain

 

6. Notarization
STATE OF

 

COUNTY OF

 

This Application for Unclaimed Funds, dated
was subscribed and sworn to before

me this day of , 20 by

who signed above and is personally known to me (or
proved to me on the basis of satisfactory evidence) to be
the person whose name is subscribed to the within
instrument. WITNESS my hand and official seal.

 

 

 

 

EALYA ie” “z, Notary Public (SEAL) Notary Public
O. wey Con. oy, , . , .
: 4. %.2.% My commission expires. 10/rg]g023 My commission expires:
0, Sims

iS St % Sine JANE MARIE ROWLEY

‘Se a m: OS Notary Public-Maryland
Ors & er Calvert County

Ka SP ey S My Commission Expires

yb ye OS OCF IY 202 3_

 

Form 1340

 

Application for Payment of Unclaimed Funds (MDB)

Page 2

 

 
